Detailed Office Action
	Applicant’s amendments dated 10/26/2021 have been entered and fully considered. Claims 1, 2, 7, and 8 are amended. Claim 10 is withdrawn from examination. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the objections and 35 USC 112(b) rejection previously set forth in the non-final office action of 8/11/2021. The objections and the rejection are withdrawn.
Applicant’s amendment to claim 1 has overcome the cited prior of the non-final office action of 8/11/2021. The 35 USC 102 (a)(1) rejection based on FURUKUBO (US-2009/0229765) is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KUMAGAE (US-2008/0079194), hereinafter KUMAGAE. The new rejection is detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUMAGAE (US-2008/0079194), hereinafter KUMAGAE. Note that the italicized test below are the instant claims.
Regarding claim 1, KUMAGAE discloses A bottom face processing method of a pillar-shaped honeycomb structure {[abstract] note that removing the material protrusion is the face processing} comprising steps of: 
preparing a pillar-shaped honeycomb structure including a plurality of first cells which extend in parallel with each other from a first bottom face to a second bottom face, and each of which is opened in the first bottom face {[FIG. 4] note the cells with open entrance to the left (4) are the plurality of first cells, note that the openings are at the first bottom face (or end face)} 
and has a plugged portion having a protruding portion in the second bottom face {[FIG. 4] 51 are the protruding portions}, 
and a plurality of second cells each of which is adjacent to at least one of the first cells with a partition wall interposed therebetween, which extend in parallel with each other from the first bottom face to the second bottom face, and each of which has a plugged portion having a protruding portion in the first bottom face, and is opened in the second bottom face {see above and [FIG. 8] 5 are the second cells and the right side is open and has the protrusion, 2 is the wall, note that cells are adjacent to each other}; 
and removing the protruding portion from the plugged portion of each of the first cells and the second cells of the pillar-shaped honeycomb structure without the first bottom face and the second bottom face being masked {[0023] note removing the mask 6 first before proceeding to the next step of sintering, [0034] note that removal of protrusion could be after sintering that according to above indicates it is done after removal of the mask. The Examiner also submits that removal before sintering indicates that the mask is removed first according to the above and then the act of removing the protrusion takes place, thus it is done on mask-less ends}.
Regarding claim 9, KUMAGAE discloses obtaining a pillar-shaped honeycomb structure having been subjected to bottom face processing by performing the bottom face processing method of the pillar-shaped honeycomb structure according to claim 1; and firing the pillar-shaped honeycomb structure having been subjected to the bottom face processing {[0023] note sintering or burring (i.e. firing) after processing the bottom faces is done}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KUMAGAE as applied to claim 1 above, and further in view of FURUKUBO (US-2009/0229765), hereinafter FURUKUBO.
[0009]}. KUMAGAE, however, is silent on a detailed method to implement this brush-cleaning in terms of the details of brushing (manual vs. automatic) and how the cleaning of each cell is done (one-by-one or simultaneous). Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an appropriate and detailed method for the brushing and removal of the protrusions.
In the same field of endeavor that is related to masked honeycomb filter, FURUKUBO discloses wherein the step of removing the protruding portion comprises bringing a plurality of brush bristles into contact with the protruding portion of each of the first bottom face and the second bottom face while rotating at least one rotary brush which includes a base which is rotatable around a rotational axis, and the brush bristles implanted to a surface of the base, and whose rotational axis is parallel with the extending direction of the first cells and the second cells (claim 2) {[0033] to [0037], [FIG. 3] note the rotating brushes are in contact with the bottom faces (or end faces) and they turn around an axis parallel to the cell as described in [0040]}.
wherein the step of removing the protruding portion includes relatively moving the at least one rotary brush in a direction parallel with the first bottom face and the second bottom face of the pillar-shaped honeycomb structure (claim 6) {[0073] note the teaching of continuous moving of honeycomb at 60 mm/second, [FIG. 1] note that honeycomb 200 is moving while on bar 55 from left to right at the mentioned speed while rotary brush 31 is acting on the bottom faces, thus there is a relative movement .
wherein the step of removing the protruding portion is performed while the first bottom face and the second bottom face of the pillar-shaped honeycomb structure are interposed between one or more pairs of the rotary brushes (claim 7) {[FIG. 3]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the detailed brushing method of FURUKUBO into the bottom face processing method of KUMAGAE to remove the protruding portions.
As discussed above, KUAMAGAE is silent on the details of its brushing method, therefore an artisan would have been motivated to look to prior art to determine and appropriate method. KUMAGAE is such art.
Furthermore, as disclosed by FURUKUBO, the advantage of its brushing method is its automatic nature and that it can be included in a continuous process and that it can handle both faces at the same time, thus speeding up the process and reduce the production time {[0033], [FIG. 1] note that two brushes are working at the same time on each surface}.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FURUKUBO and KUMAGAE as applied to claims 1 and 2 above, and further in view of KATO (US-2004/0242130), hereinafter KATO.
Regarding claim 8, combination of FURUKUBO and KUMAGAE discloses all the limitations of claims 1 and 2 as discussed above. FURUKUBO further discloses wherein the base has an annular surface region in which the brush bristles are implanted {[0037] 
The combination above, however, is silent on attaching a suction device with a suction port to the cleaning brushes. FURUKUBO only discloses removing the excess solidified plug from the bottom face using the rotary brush {[0034]} and does not disclose how these excess materials are further removed from the work area or the brush itself. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine an appropriate method that eliminates these excess materials form the work space and the rotary brush bristles.
In the same filed of endeavor that is related to brushing and cleaning method, KATO discloses and includes a suction port in communication with a suction apparatus in a portion on inner side of an inner peripheral contour of the surface region, and wherein the suction apparatus is operated while the step of removing the protruding portion is performed, and the removed protruding portion is suctioned from the suction port {[abstract], [0046], [0051], [FIG. 3] 83 is the suction device, 90 is the suction port that is connected to inner portion of where the bristles 84A are located, note that the suction device operates while grinding or bottom face processing is in operation}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of KATO in the combination method of KUMAGAE and FURUKUBO and have incorporated a suction device with an inner suction port into the rotating brushes of FURUKUBO.
As disclosed by KATO, The advantage of the suction device with a suction port is to eliminate the load on the cleaning brushes and thus maintain a uniform cleaning force [0013]}. Additionally the advantage of the suction device of KATO is that it removes the need for stopping the rotating brushes frequently to clean the excess material off {[0016]}.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748